Citation Nr: 0122151	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-22 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle sprain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 until March 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a December 1999 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed May 1971 rating decision, the RO denied 
service connection for a right ankle disorder.  

3.  The evidence added to the record subsequent to the May 
1971 rating decision, when viewed in the context of the 
entire record, is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The veteran is currently shown to have residuals of the 
right ankle sprain he sustained during service.


CONCLUSIONS OF LAW

1.  The RO's May 1971 decision denying entitlement to service 
connection for a right ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.302, 20.1103 
(2000).

2.  The evidence received subsequent to the RO's May 1971 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for a right ankle 
disorder have been met.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.156(a)).  

3.  Residuals of a right ankle sprain were incurred during 
active service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for the residuals 
of a right ankle sprain on the basis that he has submitted 
new and material evidence.  The Board observes that the 
veteran's claim of service connection for this disorder was 
first considered and denied by the RO in a May 1971 rating 
decision.  The veteran was notified of that decision by VA 
letter dated in June 1971, but he did not appeal the decision 
and it became final.  See 38 U.S.C.A. § 7105(a)(c) (West 
1991).  In July 1999, the veteran submitted a request to 
reopen his claim for service connection for a right ankle 
disorder.  By rating decision in December 1999, the RO 
determined that new and material evidence had not been 
submitted, and declined to reopen the veteran's claim.  The 
veteran filed a Notice of Disagreement in February 2000, 
initiating this appeal.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.156(a)).  Under 38 C.F.R. § 3.156(a), as amended, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).	

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(which eliminates the concept of a well-grounded claim).

During the pendency of this appeal there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  While the VCAA does not serve as a basis to reopen 
a claim (unless new and material evidence is presented), the 
law does include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The Board finds that the RO has 
informed the veteran of the evidence needed both to reopen 
his claim and to establish service connection.  Recently, the 
veteran was issued a Statement of the Case in February 2000, 
which set forth the basis for denial of his claim, and 
explained the evidence necessary to substantiate the claim.  
Under these circumstances, the Board finds that although the 
RO has not had an opportunity to apply the VCAA to this case, 
the requirements under the law essentially have been 
satisfied, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for a right ankle disorder.  See 
38 U.S.C.A. §§ 5108, 7104(b); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R § 3.156(a)).  

The evidence considered by the RO at the time of the May 1971 
rating decision consisted of the veteran's service medical 
records, as well as the records from an April 1971 VA 
examination, including the results of an X-ray report.  The 
service medical records revealed that the veteran had 
sprained his right ankle during service in May 1970.  On the 
day of the injury, the veteran was noted to have edema and 
swelling along the lateral aspect of the ankle.  Two X-rays 
were taken at the time of the in-service injury.  The first 
showed a small calcific fleck adjacent to the medial 
malleolus.  It was speculated that the veteran might have 
sustained a small avulsive fracture.  A second X-ray report 
yielded the finding of a possible avulsion of the lateral 
malleolus.  A treatment report written four days later noted 
swelling and tenderness medially.  Upon separation from 
service, the right ankle sprain was noted in the veteran's 
report of medical history.  The right ankle sprain was 
described as "severe," and it was noted that the veteran 
continued to experience occasional pain around the medial 
aspect of the ankle. 

The April 1971 VA examination showed the veteran's subjective 
complaints of soreness and weakness in the right ankle.  The 
veteran stated that he had difficulty with athletics as a 
result of the ankle disorder.  Upon clinical examination 
there was no pain on pressure.  No residuals of the service 
injury were detected, and the X-rays showed no fracture, 
dislocation or other bone and joint abnormality.  The 
examiner diagnosed the veteran with a history of a sprain.  
Based on this evidence, the RO determined that there were no 
residuals of the veteran's right ankle injury, and denied the 
veteran's claim for service connection. 

The evidence associated with the file subsequent to the May 
1971 rating decision includes a medical report from Pipp 
Community Hospital dated August 1988, a VA examination dated 
March 2000, and a statement from the veteran dated November 
2000.  The private hospital report showed that the veteran 
had presented with a swollen right ankle as a result of 
stepping into a hole.  He reported that he had sprained the 
same ankle in 1970 and was diagnosed with a chipped bone.  
The history recorded was significant for sprains and fracture 
of the ankle since 1970.  Upon x-ray examination, a spur 
formation was seen at the tip of the medial malleolus, in 
addition to spurs on the medial margin of the talus.  There 
were several periarticular calcifications adjacent to the tip 
of the medial malleolus.  The examiner noted that these were 
all well corticated, indicating sequela of prior injury.  
There was no evidence of superimposed injury.  The impression 
made was that of old post traumatic changes involving the 
medial joint compartment.  There was no evidence of recent 
injury.  

A review of March 2000 VA examination provides a description 
of the in-service incident causing the initial ankle sprain.  
As reported to the VA examiner, the veteran injured his right 
ankle in 1970 when he jumped off a tank.  He went to sick 
call and was diagnosed with a second-degree sprain.  As a 
result of the injury, the veteran wore a cast for a duration 
of five weeks.  After describing the history of his right 
ankle trouble, the veteran complained to the examining 
physician of weakness in the right ankle, and noted that he 
was susceptible to sprains.  Specifically, the veteran stated 
that his ankle would invert when he misses steps.  Upon 
physical examination the veteran was shown to have a normal 
range of motion, both active and passive.  Dorsiflexion was 0 
to 20, and plantar flexion was 0 to 45.  No pain was detected 
on motion.  There was no objective evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal or guarding movement.  Moreover, there was no 
demonstration of functional limitation upon standing or 
walking.  X-rays revealed no evidence of acute bone injury.  
Fragmentation was shown in reference to the tip of the medial 
malleolus, which was noted to likely be a 
manifestation of the old injury.  Following the examination 
the veteran was diagnosed with a second-degree sprain of the 
ankle, mostly eversion, with a normal range of motion and a 
normal clinical evaluation.  The examiner indicated that 
"while he may have had a sprain, at this time the clinical 
evidence and range of motion is basically normal.  X-rays are 
normal."

In his November 2000 letter to the VA, the veteran stated 
that he has re-sprained his ankle several times, and that he 
must constantly be on guard when walking an uneven surface.  
The veteran noted that he suffers intermittent pain, which is 
getting exceedingly worse over time.  The periods of pain 
ranged from an hour to two days, he reported.  He went on to 
describe an incident in which his ankle gave in while he was 
walking across his lawn.  The veteran noted that he had to 
crawl back to his house.  He further noted his difficulties 
in negotiating stairs, and contended that his overall 
stability was affected, making it a challenge to stand and 
walk.  Finally, the veteran commented that his medical 
records do not accurately reflect the amount of difficulty he 
has endured with respect to his right ankle, because, as he 
explained, he did not consult a doctor every time he suffered 
a sprain.  In his words, he "already knew what the problem 
was," and therefore did not see the point in seeking medical 
attention.  

The evidence missing at the time of the May 1971 rating 
decision was evidence showing the presence of a right ankle 
disorder.  The record now contains such evidence, in the form 
of the 1988 treatment report from Pipp Community Hospital and 
the March 2000 VA examination.  The former showed spur 
formations and periarticular calcifications, and the latter 
showed fragmentation, both thought to be attributable to the 
prior injury.  The import of the new evidence is that it 
makes plausible the veteran's contentions that his current 
ankle complaints are related to his May 1970 sprain in 
service.  For this reason, the Board finds this evidence, in 
conjunction with the veteran's complaints of pain and 
weakness, to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board finds that the veteran has met his burden of 
producing new and material evidence sufficient to reopen his 
claim for service connection, and to this extent the appeal 
is granted.

Having reopened the claim for service connection for the 
residuals of a right ankle sprain, the Board must now 
consider whether the RO has fulfilled its duty to assist the 
veteran as required by the VCAA.   The Board observes that 
the veteran's service medical records are associated with the 
claims file, and the veteran has been afforded VA 
examinations in April 1971 and March 2000 in connection with 
his claim.  Additionally, treatment records dated August 1988 
from Pipp Community Hospital in Plainwell, MI, are associated 
with the file.  Moreover, as noted previously, the veteran 
was issued a Statement of the Case in February 2000, which 
set forth the basis for denial of his claim, and explained 
the evidence necessary to substantiate the claim.  The Board 
now finds that, based on the circumstances described above, 
the requirements under the VCAA (as pertains to this case) 
have been satisfied and that this case is ready for further 
appellate review on the merits. 

As noted earlier, the veteran claims he is entitled to 
service connection for the residuals of a right ankle sprain, 
which was sustained during active service.  Service 
connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  See generally 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease or disorder diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

The evidence of record consists of service medical records, 
VA examinations dated April 1971 and March 2000, and private 
treatment reports from Pipp Community Hospital.  For the 
reasons discussed below, the Board finds that this evidence, 
when viewed in its entirety, demonstrates a continuity of 
objective findings and reported symptomatology to warrant a 
grant of service connection for the residuals of a right 
ankle sprain.  

When the veteran was examined during service in May 1970, the 
evidence clearly establishes an injury to the right ankle.  A 
right ankle sprain was diagnosed, edema and swelling were 
noted, and radiological findings showed a calcific fleck 
adjacent to the medial malleolus.  The treating physician 
further noted that, based on the X-ray findings, the veteran 
might have sustained a small avulsive fracture.  

Upon separation from service, the veteran's medical records 
showed subjective complaints of pain along the medial aspect 
of his right ankle.  The veteran continued to complain of 
right ankle soreness and weakness at his April 1971 VA 
examination.  However, clinical examination at this time did 
not show any residuals of the service injury.  X-ray findings 
showed no fracture, dislocation or other bone and joint 
abnormality.

In August 1988, the veteran was treated at Pipp Community 
Hospital when he injured his ankle stepping into a hole.  The 
treatment report showed that the veteran had presented with a 
swollen right ankle.  Upon examination, a spur formation was 
seen at the tip of the medial malleolus, in addition to spurs 
on the medial margin of the talus.  There were several 
periarticular calcifications adjacent to the tip of the 
medial malleolus.  The examiner noted that these were all 
well corticated, indicating sequela of prior injury.  There 
was no evidence of superimposed injury.  The impression made 
was that of old post traumatic changes involving the medial 
joint compartment.  There was no evidence of recent injury.

In March 2000, the VA examined the veteran.  At this time the 
veteran complained to the examining physician of weakness in 
the right ankle, and noted that he was susceptible to 
sprains.  Specifically, the veteran stated that his ankle 
would invert when he misses steps.  The veteran was shown to 
have a normal range of motion, without pain, and there was no 
objective evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal or guarding movement.  
Moreover, there was no demonstration of functional limitation 
upon standing or walking.  The veteran was diagnosed with a 
second-degree sprain of the ankle, mostly eversion.  X-rays 
revealed no evidence of acute bone injury.  However, 
fragmentation was shown in reference to the tip of the medial 
malleolus, which was noted to likely be a manifestation of 
the old injury.       

In reviewing the foregoing evidence, the Board observes that, 
although no residuals of a right ankle injury were found 
during the April 1971 VA examination, the subsequent medical 
findings tend to show otherwise.  As can be seen from the 
service medical records, the initial trauma to the ankle 
caused a calcific fleck along the medial malleolus.  
Moreover, the veteran's separation examination unambiguously 
noted that the veteran complained of pain along the medial 
aspect of his right ankle.  Therefore, in the Board's 
opinion, post-service medical findings tending to show an 
abnormality with respect to the medial malleolus, or the 
medial aspect of the right ankle, which have been ascribed to 
an old injury, will be construed as residuals of an in-
service injury.

Here, there are two post-service medical findings with 
respect to the veteran's 
right ankle.  In the August 1988 treatment report from Pipp 
Community Hospital, 
a spur formation was seen at the tip of the medial malleolus, 
in addition to spurs on the medial margin of the talus.  
There were also several periarticular calcifications adjacent 
to the tip of the medial malleolus.  Next, at the March 2000 
VA examination, X-rays revealed fragmentation at the tip of 
the medial malleolus.  

As the medical evidence of record shows a continuity of X-ray 
findings with respect to the medial malleolus of the 
veteran's right ankle, and as the service medical records 
clearly show that this aspect of the veteran's ankle was 
affected by his May 1970 injury during active service, the 
Board finds this a sufficient basis for the conclusion that 
the veteran currently has residuals of a right ankle sprain.  
This conclusion is consistent with the veteran's persistent 
complaints of pain and weakness with respect to his right 
ankle since his service injury.  The Board acknowledges the 
impression of the VA examiner in April 1971 that there were 
no residuals of an in-service injury and the impression 
following the most recent VA examination.  Nevertheless, 
there are current x-ray findings reflective of an old injury, 
as well as a continuity of symptomatology as reflected in the 
history the veteran reported in 1988, prior to his current 
claim, and at the time of the recent VA examination.  Based 
on the evidence of record, and in accordance with the Board's 
statutory obligation under 38 U.S.C.A. § 5107 to resolve all 
doubt in favor of the veteran, the Board finds that a grant 
of service connection for residuals of a right ankle sprain 
is warranted based on the evidence of record.       
 

ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a right ankle 
sprain.

Service connection for residuals of a right ankle sprain is 
granted.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

